 

EXECUTION VERSION   EXHIBIT 10.2

[tlogo.jpg]

 

November 28, 2012

 

SeaChange International, Inc.
50 Nagog Park
Acton, Massachusetts 01720
Attn: Chief Financial Officer

 

Dear Mike:

 

We are pleased to advise you that based upon your annual financial statements
for the fiscal year ended January 31, 2012, JPMorgan Chase Bank, N.A. (the
“Bank”) has approved your request for a demand discretionary line of credit in
the aggregate amount of $20,000,000 (the “Facility”). Our officers may, at their
discretion, make short term loans to SeaChange International, Inc. (the
“Company”), which loans will be evidenced by a Demand Promissory Note in the
form of Annex 1 attached hereto (as amended, modified or supplemented from time
to time, the “Note”). Our officers may also issue commercial and standby letters
of credit for the account of or by application of the Company on such terms as
are mutually agreed upon between us from time to time, provided that at the time
the Company requests the issuance of a letter of credit, and after giving effect
to the issuance thereof, the aggregate amount issued under all letters of credit
shall not exceed $5,000,000 and the aggregate amount outstanding of all loans
and letters of credit hereunder shall not exceed at any time $20,000,000.

 

Credit extended under this line is intended to be used to meet the Company’s
normal short term working capital and general corporate needs. Loans will bear
interest at such a rate as shall be set forth in the Note. Letters of credit
will be subject to such fees and charges as the Bank may require at the time of
issuance.

 

The Company shall pay to the Bank an upfront fee equal to $5,000 on or before
the date hereof. As this line is not a commitment, credit availability is, in
addition, subject to the Company’s execution and delivery of such documentation
as the Bank deems appropriate in its reasonable discretion and the receipt and
continuing satisfaction with evidence of corporate power, authority and
incumbency etc. and current financial information (including, without
limitation, (a) within 120 days after the end of each fiscal year of the
Company, delivery to the Bank of the Company’s audited consolidated form 10K as
filed with the Securities and Exchange Commission and (b) within 60 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Company, delivery to the Bank of the Company’s consolidated form 10Q as filed
with the Securities and Exchange Commission), which information will be
furnished to the Bank as it may from time to time reasonably request, and
continuing satisfaction with the Company’s financial condition, business affairs
and prospects and maintenance of a satisfactory relationship with the Bank. In
addition, within 90 days of the date hereof, the Company shall, and shall cause
each of its Domestic Subsidiaries (as hereinafter defined) and, unless otherwise
agreed between the Bank and the Company, each of its subsidiaries organized in a
foreign jurisdiction to, maintain its primary cash management and depository
relationship (including, but not limited to, maintenance of all primary
operating accounts) with the Bank. For the avoidance of doubt, any cash
management and depository relationships entered into between the Bank or any of
its affiliates, on the one hand, and any of the Company’s foreign subsidiaries,
on the other hand, and any related cash or other amounts, shall in no way
constitute a guaranty of, or security for, any of the Obligations of the
Company, nor shall any of the assets of such foreign subsidiaries secure any of
the obligations of the Company. Unless demanded sooner, which demand may be made
for any or no reason, this line of credit expires on November 27, 2013. If the
Company requests that the Bank make an advance or issue a letter of credit, in
each case, under the Facility, the Bank shall, within five (5) business days of
such request, provide the Company with a written response to such request, and,
to the extent the Bank agrees to make such advance or issue such letter of
credit in accordance with the terms of the Facility, the Bank shall make such
advance or issue such letter of credit within a reasonable time thereafter. The
Company shall be permitted to terminate the Facility in its sole discretion;
provided that the Company (i) give the Bank ten (10) days’ prior written notice
of such termination and (ii) repay in full any outstanding Obligations, or with
respect to any outstanding letters of credit, cash collateralize in an amount
not to exceed 105% of such letter of credit owed to the Bank under the Facility
at such time.

 

 

 

 

As a condition to entering into this letter agreement and the line of credit
contemplated hereby, the Bank shall require (i) a perfected first-priority
security interest in all personal property assets of the Company (subject to any
Permitted Encumbrances, as such term is defined in the Company Security
Agreement, and other than Excluded Property, as such term is defined in the
Company Security Agreement), as more fully described in that certain Security
Agreement of even date herewith among the Bank and the Company (as amended,
modified or supplemented from time to time, the “Company Security Agreement”),
securing all of the Secured Obligations arising from time to time, (ii) a
Guaranty of even date herewith made by each subsidiary of the Company organized
in a jurisdiction within the United States of America, each of which is listed
on Schedule 1 attached hereto (each, a “Domestic Subsidiary” and, collectively,
the “Domestic Subsidiaries”) in favor of the Bank (each as amended, modified or
supplemented from time to time, a “Guaranty” and, collectively, the
“Guaranties”), (iii) a perfected first-priority security interest in all
personal property assets of each guarantor under a Guaranty (subject to any
Permitted Encumbrances, as such term is defined in the applicable Guarantor
Security Agreement, and other than Excluded Property, as such term is defined in
the applicable Guarantor Security Agreement), as more fully described in those
certain Security Agreements each of even date herewith among the Bank and a
guarantor under a Guaranty (together, as amended, modified or supplemented from
time to time, the “Guarantor Security Agreements”), (iv) a pledge of (a) 100% of
the issued and outstanding equity interests of each Domestic Subsidiary and (b)
65% of the issued and outstanding equity interests of each first tier foreign
subsidiary directly owned by the Company other than those foreign subsidiaries
listed on Schedule 2 attached hereto, as more fully described in that certain
Pledge Agreement of even date herewith among the Company and the Bank (as
amended, modified or supplemented from time to time, the “Company Pledge
Agreement”) and (v) a pledge of (a) 100% of the issued and outstanding equity
interests of each Domestic Subsidiary and (b) 65% of the issued and outstanding
equity interests of each first tier foreign subsidiary directly owned by each
Domestic Subsidiary other than those foreign subsidiaries listed on Schedule 2
attached hereto, as more fully described in those certain Pledge Agreements each
of even date herewith among a Domestic Subsidiary and the Bank (together, as
amended, modified or supplemented from time to time, the “Subsidiary Pledge
Agreements” and, collectively, with this letter agreement, the Note, the Company
Security Agreement, the Guaranties, the Guarantor Security Agreements, and the
Company Pledge Agreement, the “Facility Documents”), securing all of the Secured
Obligations arising from time to time. “Secured Obligations” means all loans,
all draws under any Letter of Credit, the aggregate maximum undrawn face amount
of each Letter of Credit outstanding, and all other advances to, all accrued
interest, all fees hereunder, and all other debts, liabilities, obligations,
covenants and duties of, the Company arising hereunder whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising and including in respect of all swap and interest rate
protection arrangements and other banking services, and further including
interest and fees that accrue after the commencement by or against the Company
of any proceeding under any bankruptcy, insolvency or similar laws, regardless
of whether such interest and fees are allowed claims in such proceeding.

 

2

 

 

The Company hereby represents and warrants that its wholly-owned subsidiary
Vividlogic, Inc., a Delaware corporation (“VividLogic US”), has no material
assets other than 100% of the issued and outstanding equity interests in
VividLogic (India) Private Ltd. (“VividLogic India”) and 100% of the issued and
outstanding equity interests in Masterlogic, Inc., a California corporation
(“Masterlogic”) and conducts no material activity, and that neither VividLogic
India nor Masterlogic has any material assets or conducts any material activity.
In addition, within 90 days of the date hereof, the Company agrees that it will
either dissolve Masterlogic or merge Masterlogic into VividLogic US and that it
will either dissolve VividLogic US or merge VividLogic US into the Company, and
will provide evidence reasonably satisfactory to the Bank of each such
dissolution or merger. In the event the Company does not dissolve or merge
either Masterlogic or VividLogic US as set forth in the previous sentence, the
Bank may require (i) a perfected first-priority security interest in all assets
of VividLogic US and/or Masterlogic, as applicable (subject to any Permitted
Encumbrances, as such term is defined in the Guarantor Security Agreement, and
other than Excluded Property, as such term is defined in the Guarantor Security
Agreement) pursuant to a security agreement in substantially the form of the
Guarantor Security Agreement, (ii) a guaranty by VividLogic US and/or
Masterlogic, as applicable, in favor of the Bank in substantially the form of
the Guaranty, (iii) a pledge of 100% of the issued and outstanding equity
interests of VividLogic US and/or Masterlogic, as applicable, pursuant to a
pledge agreement in substantially the form of the Company Pledge Agreement, and
(iv) a pledge of 65% of the issued and outstanding equity interests of
VividLogic India pursuant to a pledge agreement in substantially the form of the
Subsidiary Pledge Agreement.

 

The Company further represents and warrants that each of its first-tier foreign
subsidiaries listed on Schedule 2 attached hereto has no material assets and
conducts no material activity. In addition, within 270 days of the date hereof,
the Company agrees that it will either dissolve such foreign subsidiaries or
merge them into the Company, and will provide evidence reasonably satisfactory
to the Bank of such dissolution or merger. In the event the Company does not
dissolve or merge any of such foreign subsidiaries as set forth in the previous
sentence, the Bank may require a pledge by the Company or, as applicable, a
Domestic Subsidiary (as hereinafter defined), of 65% of the issued and
outstanding equity interests of each such first-tier foreign subsidiary that is
not dissolved or merged.

 

The Company shall reimburse the Bank on demand for all reasonable costs,
expenses and charges (including without limitation fees and charges of external
legal counsel for the Bank) incurred by the Bank in connection with the
preparation, performance or enforcement of this letter agreement and the
Facility. The obligations of the Company under this paragraph shall survive the
termination of this letter agreement and the Facility.

 

This letter, together with the other Facility Documents, constitute the entire
understanding between the Bank and the Company and supersedes all prior
discussions with respect to the subject matter hereof.

 

[Signature Page Follows]

 

3

 

 

Very truly yours,

 

JPMORGAN CHASE BANK, N.A.,
as Bank

 

By: /s/ J. Dowden   Name: J. Dowden   Title: Senior Vice President  

 

4

 

 

Accepted and Agreed to:

 

SEACHANGE INTERNATIONAL, INC.,
the Company

 

By: /s/ Michael D. Bornak   Name: Michael D. Bornak   Title: Chief Financial
Officer  

 

5

 

 

EXECUTION VERSION

 

Annex 1

 

DEMAND PROMISSORY NOTE

 

$20,000,000 New York, New York   November 28, 2012

 

FOR VALUE RECEIVED, SEACHANGE INTERNATIONAL, INC. (the “Borrower”), HEREBY
ABSOLUTELY AND UNCONDITIONALLY PROMISES TO PAY to the order of JPMORGAN CHASE
BANK, N.A. (the “Bank”), at its offices located at 270 Park Avenue, New York,
New York 10017 or at such other place as the Bank or any holder hereof may from
time to time designate, the principal sum of TWENTY MILLION DOLLARS
($20,000,000), or such lesser amount as may constitute the outstanding balance
hereof, in lawful money of the United States, ON DEMAND or, if earlier, on the
Maturity Date (as hereinafter defined) set forth on the Bank’s books and
records, which may be electronic in nature, and to pay interest in like money at
such office or place from the date hereof on the unpaid principal balance of
each Loan (as hereinafter defined) made hereunder at a rate equal to the
Applicable Interest Rate (as hereinafter defined and computed on the basis of
the actual number of days elapsed on the basis of a 360-day year) for such Loan,
which shall be payable in arrears ON DEMAND, or, if earlier, on the last day of
the Interest Period (as hereinafter defined) relating to such Loan and, if such
Interest Period is greater than three (3) months, at three (3) month intervals
after such Loan is made, until such Loan shall be due and payable (whether on
demand, at maturity, by acceleration or otherwise). Interest on any past due
amount, whether at the due date thereof or by acceleration or upon default,
shall be payable at a rate two percent (2%) per annum above the Applicable
Interest Rate being charged on such Loan, which rate shall be computed for
actual number of days elapsed on the basis of a 360-day year and shall be
adjusted as of the date of each such change, but in no event higher than the
maximum permitted under applicable law.

 

The Borrower authorizes the Bank to charge to the Borrower’s primary operating
account identified by the account number 000000789932571, which the Borrower
maintains with the Bank, the principal, interest, fees, charges, taxes and
expenses provided for in this demand promissory note or any other document
executed or delivered in connection herewith.

 

The Bank may also issue commercial and standby letters of credit for the account
of or by application of the Borrower on such terms as are mutually agreed upon
between the Bank and the Borrower from time to time, provided that at the time
the Borrower requests the issuance of a letter of credit, and after giving
effect to the issuance thereof, the aggregate amount issued under all letters of
credit shall not exceed $5,000,000 and the aggregate amount outstanding of all
loans and letters of credit hereunder shall not exceed at any time $20,000,000.

 

1

 

 

Interest

 

The Bank is authorized to enter on its books and records, which may be
electronic in nature, (i) the amount of each Loan made from time to time
hereunder, (ii) the date on which each Loan is made, (iii) the date on which
each Loan shall be due and payable to the Bank, provided that, unless sooner
demanded, all Loans outstanding shall be due and payable no later than November
27, 2013 (the “Maturity Date”), (iv) the interest rate agreed between the
Borrower and the Bank as the interest rate to be paid to the Bank on each Loan
(each such rate, the “Applicable Interest Rate”), which rate shall be at (a) the
Adjusted LIBO Rate (as hereinafter defined) plus the Applicable Margin (the
“LIBOR Loan(s)”) or, if, as provided herein, LIBOR Loans are not available, (b)
the CB Floating Rate plus the Applicable Margin (the “CB Floating Rate Loan(s)”
and, collectively with the LIBOR Loan(s) the “Loans”), (v) the amount of each
payment made hereunder, and (vi) the outstanding principal balance of the Loans
hereunder from time to time. The date, amount, rate of interest (including any
Applicable Margin) and maturity date of each Loan and payment(s) (if any) of
principal, the Loan(s) to which such payment(s) will be applied (which shall be
at the discretion of the Bank) and the outstanding principal balance of Loans
shall be recorded by the Bank on its books and records (which may be electronic
in nature) and at any time and from time to time may be, and shall be prior to
any transfer and delivery of this Note, entered by the Bank on a schedule to be
attached to this Note by the Bank (at the discretion of the Bank, any such
entries may aggregate Loans (and payments thereon) with the same interest rate
and tenor and, if made on a given date, may show only the Loans outstanding on
such date). Any such entries shall be conclusive in the absence of manifest
error. The failure by the Bank to make any or all such entries shall not relieve
the Borrower from its obligation to pay any and all amounts due hereunder.

 

Prepayment

 

The Borrower shall have the right to prepay any Loan prior to the Maturity Date
of such Loan. In the event the Borrower prepays a LIBOR Loan prior to the end of
the Applicable Interest Period therefor, the Borrower shall compensate the Bank
on demand for any loss incurred or to be incurred by it in the reemployment of
the funds released by any prepayment as calculated in accordance with the second
paragraph of the Section captioned Indemnity.

 

Discretionary Loans by the Bank

 

The Bank, pursuant to a line letter (the “Line Letter Agreement”) dated as of
November 28, 2012 has approved an uncommitted line of credit to the Borrower in
a principal amount not to exceed the face amount of this Note. The execution and
delivery of this Note and the acceptance by the Bank of this Note shall not be
deemed or construed to create any contractual commitment to lend by the Bank to
the Borrower. The line of credit is in the form of advances made from time to
time by the Bank in its sole and absolute discretion to the Borrower. This note
evidences the Borrower’s obligations to repay those advances. The aggregate
outstanding principal amount of debt evidenced by this Note is the amount so
reflected from time to time in the records of the Bank. Any Loan shall be in a
minimum principal amount of $250,000 and in increments of $100,000. Each such
request for a Loan shall be made in writing, in form and substance satisfactory
to the Bank, by any officer of the Borrower or any person designated in writing
by any such officer, all of which are hereby designated and authorized by the
Borrower to request Loans and agree to the terms thereof (including without
limitation the Applicable Interest Rate and Maturity Date with respect thereto).
The Borrower shall give the Bank notice at least three (3) Business Days prior
to the date hereof and the end of each Interest Period (as hereafter defined)
specifying whether the Loan shall bear interest at the LIBO Rate and the
Interest Period applicable thereto. Same Business Day’s notice by noon on the
day of the proposed CB Floating Rate Loan is required. In the event the Borrower
shall fail to provide such notice, the Loan shall be deemed to bear interest at
the applicable CB Floating Rate. The principal amount of each Loan shall be
prepaid on the earliest to occur of (i) DEMAND by the Bank, (ii) the Maturity
Date applicable thereto, or (iii) the date upon which the entire unpaid balance
hereof shall otherwise become due and payable.

 

2

 

 

Additional Costs

 

If any applicable domestic or foreign law, treaty, government rule or regulation
now or later in effect (whether or not it now applies to the Bank) or the
interpretation or administration thereof by a governmental authority charged
with such interpretation or administration, or compliance by the Bank with any
guideline, request or directive of such an authority (whether or not having the
force of law), shall (a) affect the basis of taxation of payments to the Bank of
any amounts payable by the Borrower under this Note or any other agreements or
instruments executed in connection herewith (“Related Documents”) (other than
taxes imposed on the overall net income of the Bank, any franchise taxes imposed
on the Bank (in lieu of net income taxes) and any branch profits taxes imposed
on the Bank by the jurisdiction or by any political subdivision or taxing
authority of the jurisdiction in which the Bank is organized or has its
principal office), or (b) impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, Federal Deposit
Insurance Corporation deposit insurance premiums or assessments) against assets
of, deposits with or for the account of, or credit extended by the Bank, or (c)
impose any other condition or expense with respect to this Note or the other
Related Documents and the result of any of the foregoing is to increase the cost
to the Bank of extending, maintaining or funding any Loan or to reduce the
amount of any sum receivable by the Bank on any Loan, or (d) affect the amount
of capital or liquidity required or expected to be maintained by the Bank (or
any corporation controlling the Bank) and the Bank determines that the amount of
such capital is increased by or based upon the existence of the Bank's
obligations under this Note or the other Related Documents and the increase has
the effect of reducing the rate of return on the Bank's (or its controlling
corporation's) capital as a consequence of the obligations under this Note or
the other Related Documents to a level below that which the Bank (or its
controlling corporation) could have achieved but for such circumstances (taking
into consideration its policies with respect to capital adequacy and liquidity)
by an amount deemed by the Bank to be material, then the Borrower shall pay to
the Bank, from time to time, upon request by the Bank, additional amounts
sufficient to compensate the Bank for the increased cost or reduced sum
receivable. Whenever the Bank shall learn of circumstances described in this
section which are likely to result in additional costs to the Borrower, the Bank
shall give prompt written notice to the Borrower of the basis for and the
estimated amount of any such anticipated additional costs. A statement as to the
amount of the increased cost or reduced sum receivable, prepared in good faith
and in reasonable detail by the Bank and submitted by the Bank to the Borrower,
shall be conclusive and binding for all purposes absent manifest error in
computation. Notwithstanding anything herein to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or regulatory authorities, in each case pursuant to Basel III, shall in each
case apply to the provisions of this paragraph, regardless of the date enacted,
adopted or issued.

 

Illegality

 

If any applicable domestic or foreign law, treaty, rule or regulation now or
later in effect (whether or not it now applies to the Bank) or the
interpretation or administration thereof by a governmental authority charged
with such interpretation or administration, or compliance by the Bank with any
guideline, request or directive of such an authority (whether or not having the
force of law), shall make it unlawful or impossible for the Bank to maintain or
fund the LIBOR Loans, then, upon notice to the Borrower by the Bank, the
outstanding principal amount of the LIBOR Loans, together with accrued interest
and any other amounts payable to the Bank under this Note or the other Related
Documents on account of the LIBOR Loans shall be repaid (a) immediately upon the
Bank's demand if such change or compliance with such requests, in the Bank's
judgment, requires immediate repayment, or (b) at the expiration of the last
Interest Period to expire before the effective date of any such change or
request provided, however, that subject to the terms and conditions of this Note
and the other Related Documents the Borrower shall be entitled to simultaneously
replace the entire outstanding balance of any LIBOR Loan repaid in accordance
with this section with a CB Floating Rate Loan in the same amount.

 

3

 

 

Indemnity

 

The Borrower shall indemnify the Bank against (i) any loss or expense which the
Bank sustains or incurs as a consequence of the occurrence of any Event of
Default and (ii) any loss or expense sustained or incurred including in
connection with obtaining, liquidating or employing deposits from third parties
as a consequence of the conversion of any Loan from one interest rate to another
or the payment of any principal of any LIBOR Loan by the Borrower (in either
case, pursuant to a default, change in legality or otherwise) on any day other
than the last day of an Interest Period, or the failure by the Borrower to
borrow or prepay, convert or continue any LIBOR Loan or part thereof once notice
has been given.

 

Such indemnification may include an amount equal to the excess, if any of (i)
the amount of interest which would have accrued on the amount so prepaid or
converted, or not so borrowed, prepaid, converted or continued, for the period
from the date of such prepayment or conversion or of such failure to borrow,
prepay, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the interest that would have
commenced on the date of such failure) at the applicable rate of interest for
such Loans provided for herein over (ii) the amount of interest (as reasonably
determined by the Bank) which would have accrued to the Bank on such amount by
placing such amount on deposit for a comparable period with leading banks in the
London interbank market. The Bank shall provide to the Borrower a statement,
supported where applicable by documentary evidence, explaining the amount of any
such loss or expense, which statement shall be conclusive absent manifest error.

 

Inability to Determine Interest Rate

 

If the Bank determines that (a) quotations of interest rates for the relevant
deposits referred to in the definition of LIBO Rate are not being provided for
purposes of determining the interest rate on a LIBOR Loan as provided in this
Note, or (b) the relevant interest rates referred to in the definition of
Adjusted LIBO Rate do not accurately cover the cost to the Bank of making,
funding or maintaining LIBOR Loans, then the Bank shall further at the Bank's
option, give notice of such circumstances to the Borrower, whereupon (i) the
obligation of the Bank to make LIBOR Loans shall be suspended until the Bank
notifies the Borrower that the circumstances giving rise to the suspension no
longer exists and (ii) the Borrower shall repay in full the then outstanding
principal amount of each LIBOR Loan, together with accrued interest, on the last
day of the then current Interest Period applicable to the LIBOR Loan, provided,
however, that, subject to the terms and conditions of this Note and the other
Related Documents, the Borrower shall be entitled to simultaneously replace the
entire outstanding balance of any LIBOR Loan repaid in accordance with this
section with a Loan bearing interest at the CB Floating Rate plus the Applicable
Margin for CB Floating Rate Loans in the same amount. If the Bank determines on
any day that quotations of interest rates for the relevant deposits referred to
in the definition of Adjusted One Month LIBOR Rate are not being provided for
purposes of determining the interest rate on any CB Floating Rate Loan on any
day, then each CB Floating Rate Loan shall bear interest at the Prime Rate plus
the Applicable Margin for CB Floating Rate Loans until the Bank determines that
quotations of interest rates for the relevant deposits referred to in the
definition of Adjusted One Month LIBOR Rate are being provided.

 

4

 

 

Events of Default

 

In the event of: (a) default in the prompt payment of principal, interest or any
other amounts or compensation due under this Note; (b) any default in the
performance of or compliance with any obligation, agreement or other provision
of this Note by the Borrower (other than as provided in the immediately
preceding clause (a)) and such default shall continue unremedied (or uncured)
for 30 days; (c) any default in the performance of or compliance with any
obligation, agreement or other provision of the Line Letter Agreement; (d) any
“Default” under, as defined in that certain Pledge Agreement of even date
herewith by and between the Borrower and the Bank; or (e) any “Default” under,
and as defined in that certain Security Agreement of even date herewith by and
between the Borrower and the Bank; then in any such event, in addition to all
rights and remedies of the Bank under applicable law; and otherwise, all such
rights and remedies cumulative, not exclusive and enforceable alternatively,
successively and concurrently, the Bank may, at its option, declare any and all
of the amounts owing under this Note to be due and payable, whereupon the
maturity of the then unpaid balance hereof shall be accelerated and the same,
together with all interest accrued hereon, shall forthwith become due and
payable provided, however, that if a Bankruptcy Event (as defined herein) shall
have occurred, all amounts owing under this Note shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower. Further, acceptance of any payments
shall not waive or affect any prior demand or acceleration of amounts due
hereunder, and each such payment made shall be applied first to the payment of
accrued interest, then to the aggregate unpaid principal or otherwise as
determined by the Bank in its sole discretion.

 

Definitions

 

A.          Adjusted LIBO Rate

 

“Adjusted LIBO Rate” shall mean, with respect to any LIBOR Loan for any Interest
Period, an interest rate per annum equal to the product of (i) the LIBO Rate in
effect for such Interest Period and (ii) Statutory Reserves.

 

B.          Adjusted One Month LIBOR Rate

 

“Adjusted One Month LIBOR Rate” shall mean, with respect to CB Floating Rate
Loans, an interest rate per annum equal to the sum of (i) 2.50% per annum plus
(ii) the Adjusted LIBO Rate for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day);
provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any day
shall be based on the rate appearing on the Page (as defined in I below) at
approximately 11:00 a.m. London time on such day.

 

C.Applicable Margin

 

“Applicable Margin” shall mean, (i) with respect to any CB Floating Rate Loan,
0% and (ii) with respect to each LIBOR Loan, 2.375%.

 

D.          Bankruptcy Event

 

“Bankruptcy Event” shall mean, with respect to the Borrower, the Borrower
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar person or entity charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Bank, has taken any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any such proceeding or
appointment, provided that a Bankruptcy Event shall not result solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in the
Borrower by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide the Borrower
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit the
Borrower (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by the
Borrower.

 

5

 

 

E.          Business Day

 

A “Business Day” shall mean, (i) with respect to the Adjusted One Month LIBOR
Rate and any borrowings, payment or rate selection of LIBOR Loans, any day other
than a Saturday, Sunday or other day on which the Bank is authorized or required
by law or regulation to close, and which is a day on which transactions in
dollar deposits are being carried on in the London interbank market and in New
York City and (ii) for all other purposes, a day other than Saturday, Sunday or
any other day in which national banking associations are authorized to be
closed.

 



F.          CB Floating Rate

 

"CB Floating Rate" shall mean the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day). Any change in the CB Floating Rate due to a
change in the Prime Rate or the Adjusted One Month LIBOR Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Adjusted One Month LIBOR Rate, respectively.

 

G.          Governmental Authority

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

H.          Interest Period

 

(i)For LIBOR Loans, “Interest Period” shall mean the period commencing on the
date of such Loan and ending on the numerically corresponding day that is 1, 2,
3 or 6 calendar months thereafter (as selected by the Borrower and recorded on
the Bank’s records, which may be electronic in nature).

 

(ii)For CB Floating Rate, “Interest Period” shall mean the period agreed to by
the parties hereto.

 

If any Interest Period would end on a day which shall not be a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless with respect to LIBOR Loans, such next succeeding Business Day would fall
in the next calendar month, in which case (x) such Interest Period shall end on
the first preceding Business Day and (y) the Interest Period for any LIBOR Loan
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. Furthermore, no Interest Period may extend beyond
the Maturity Date.

 

6

 

 

I.LIBO Rate

 

“LIBO Rate” shall mean, with respect to any LIBOR Loan for any Interest Period,
the interest rate determined by the Bank by reference to Reuters Screen LIBOR01,
formerly known as Page 3750 of the Moneyline Telerate Service (together with any
successor or substitute, the "Service") or any successor or substitute page of
the Service providing rate quotations comparable to those currently provided on
such page of the Service, as determined by the Bank from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market (the "Page"), to be the rate at approximately
11:00 a.m. London time, two Business Days prior to the commencement of the
Interest Period for dollar deposits with a maturity equal to such Interest
Period. If no LIBO Rate is available to the Bank, the applicable LIBO Rate for
the relevant Interest Period shall instead be the rate determined by the Bank to
be the rate at which the Bank offers to place U.S. dollar deposits having a
maturity equal to such Interest Period with first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period.

 

J.            Prime Rate

 

“Prime Rate” shall mean the rate of interest as is publicly announced by the
Bank from time to time as its Prime Rate. The Prime Rate is a variable rate and
each change in the Prime Rate is effective from and including the date this
change is announced as being effective. THE PRIME RATE IS A REFERENCE RATE AND
MAY NOT BE THE BANK’S LOWEST RATE.    



K.Statutory Reserves

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal, the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including, without
limitation, any marginal, special emergency or supplemental reserves) expressed
as a decimal established by the Board of Governors of the Federal Reserve System
and any other banking authority to which the Bank is subject, with respect to
the Adjusted LIBO Rate, for "Eurocurrency liabilities" as defined in Regulation
D. LIBOR Loans shall be deemed to constitute Eurocurrency liabilities and as
such shall be deemed to be subject to such reserve requirements without benefit
of or credit for proration, exceptions or offsets which may be available from
time to time to the Bank under such Regulation D. Statutory Reserves shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

Set-Off

 

The Bank retains all rights of setoff that it may have by law, in equity or
otherwise.

 

7

 

 

Miscellaneous

 

The Borrower hereby waives diligence, demand, presentment, protest and notice of
any kind, and assents to extensions of the time of payment, release, surrender
or substitution of security, or forbearance or other indulgence, without notice.

 

This Note may not be changed, modified or terminated orally, but only by an
agreement in writing signed by the party to be charged and consented to in
writing by the party hereof.

 

The Bank reserves the right to assign or sell participations in the Loans or the
Note to any entity (including to any Federal Reserve Bank in accordance with
applicable law) and to provide any assignee or participant or prospective
assignee or participant with information of the Borrower previously received by
the Bank, subject to confidentiality requirements. Assignment to an entity other
than any Federal Reserve Bank in accordance with applicable law shall require
the prior written consent of the Borrower, not to be unreasonably withheld,
unless a default is continuing hereunder.

 

The Borrower hereby authorizes the Bank and any other holder of an interest in
this Note (a "Holder") to disclose confidential information relating to the
financial condition or operations of the Borrower (i) to any director, officer,
employee or affiliate of the Bank or any Holder, (ii) to any purchaser or
prospective purchaser of an interest in any Loan (subject to reasonable
confidentiality arrangements)(iii) to legal counsel, accountants, and other
professional advisors to the Bank or any Holder, (iv) to regulatory officials,
(v) as requested or required by law, regulation, or legal process or (vi) in
connection with any legal proceeding to which the Bank or any other Holder is a
party.

 

In the event the Bank or any holder hereof shall refer this Note to an attorney
for collection, the Borrower agrees to pay, in addition to unpaid principal and
interest, all the reasonable costs and expenses incurred in attempting or
effecting collection hereunder, including reasonable attorney's fees of internal
or outside counsel, whether or not suit is instituted.

 

This Note shall be cancelled and the original returned to the Borrower when all
amounts due hereunder, including interest and fees, have been paid in full and
the Line Letter Agreement is terminated.

 

In the event of any litigation with respect to this Note, THE BORROWER WAIVES
THE RIGHT TO A TRIAL BY JURY and all rights of setoff and rights to interpose
counter-claims and cross-claims. The Borrower hereby irrevocably consents to the
jurisdiction of the courts of the State of New York and of any Federal court
located in such State in connection with any action or proceeding arising out of
or relating to this Note. The execution and delivery of this Note has been
authorized by the Board of Directors and by any necessary vote or consent of the
stockholders of the Borrower. The Borrower hereby authorizes the Bank to
complete this Note in any particulars according to the terms of the loan
evidenced hereby. This Note shall be governed by and construed in accordance
with the laws of the State of New York applicable to contract made and to be
performed in such State, and shall be binding upon the successors and assigns of
the Borrower and inure to the benefit of the Bank, its successors, endorsees and
assigns.

 

[Signature Page Follows]

 

8

 

 

EXECUTION VERSION

 

If any term or provision of this Note shall be held invalid, illegal or
unenforceable the validity of all other terms and provisions hereof shall in no
way be affected thereby.

 

  SEACHANGE INTERNATIONAL, INC.         By: /s/ Michael D. Bornak   Name:
Michael D. Bornak   Title: Chief Financial Officer

 

9

 

 

EXECUTION VERSION

 

Schedule 1

 

Domestic Subsidiaries

 

SeaChange Holdings, Inc.

 

10

 

 

EXECUTION VERSION

 

Schedule 2

 

Foreign Subsidiaries Directly Owned by the Company to be Merged Away or
Dissolved

 

Name   Jurisdiction/Country 1.  SeaChange India Private Limited   India



(Note: The Company has two subsidiaries in India: (i) SeaChange India Private
Limited, and (ii) Vividlogic (India) Private Limited. The Company intends to
dissolve one of the two Indian subsidiaries, or to merge one of the two Indian
subsidiaries into the other.)



2.  SeaChange Korea LLC   Korea 3.  SeaChange US PTY Limited   Australia 4. 
SeaChange LLC   Russia

 

Foreign Subsidiaries Directly Owned by SeaChange Holdings, Inc. to be Merged
Away or Dissolved

 

Name     Jurisdiction/Country 1. Cambio Maritimo Mexico, S.de R.L. de C.V.  
Mexico

 

11

 

